Citation Nr: 1820202	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-26 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection of traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June to July, 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

As the Veteran failed to appear for his scheduled Board hearing in August 2017, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (d).

In September 2014, VA notified the Veteran that his attorney was no longer accredited to represent him.  The Veteran has not since appointed a new representative.

The issues of entitlement to service connection for an acquired psychiatric disorder and TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1983 rating decision, the AOJ denied service connection for an acquired psychiatric disability.  The Veteran was notified of that decision and of his appeal rights.  He did not appeal.  

2.  New and material evidence has been received since the May 1983 rating decision that denied service connection for an acquired psychiatric disability.






CONCLUSIONS OF LAW

1.  The May 1983 rating decision denying service connection for an acquired psychiatric disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the May 1983 rating decision is new and material and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  The appeal is granted to that extent only.  


REMAND

Acquired Psychiatric Disorder

The Veteran was afforded a VA psychiatric examination in June 2014.  The examiner opined that "the Veteran's psychiatric disorder at [sic] not as least as likely as not (50 percent or lesser probability) incurred in or caused by treatment for mental health complaints during service."

A new VA examination is required.  The June 2014 opinion is contradictory, as it states the psychiatric disorder was less likely than not caused by service, but then states there is a 50 percent or lesser probability.  If there is a 50 percent probability, the evidence is in equipoise, which is a different conclusion from less likely as not.  A clarifying opinion is required.


Records

During the June 2014 VA examination, the Veteran indicated he was receiving Social Security (SSA) disability benefits based on his mental disorder.  As it appears that there are relevant outstanding records, a remand is necessary.

Also during the June 2014 VA examination, the examiner noted inability to access Worthington Center records noted from June 2002 to April 2013.  Upon remand, the AOJ must attempt to obtain these records and associate them with the claims file.

TBI

Adjudication on the claim for service connection of TBI is deferred as the issue may be impacted by the outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure relevant records are associated with the claims file:

(a.) Ask the Veteran to identify or submit any relevant treatment records pertaining to his claim on appeal.  Request any relevant updated VA treatment records.

(b.) As the VA examiner previously noted inability to view the Worthington Center records noted from June 2002 to April 2013, attempt to obtain any outstanding Worthington Center records.

(c.) Obtain any outstanding SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

A copy of any records obtained, to include a negative reply, should be included in the claims file.  All records received must be added to the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder.  

(a.) The examiner should identify all acquired psychiatric disabilities present during the appeal period.  

(b.) If PTSD is diagnosed, the examiner should identify the specific stressors that led to the condition

(c.) For each identified psychiatric disability, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder, to include anxiety disorder, was incurred in service or is otherwise etiologically related to service.

The examiner should note that the Veteran is presumed sound on service entrance.  See December 1975 entrance examination (finding the Veteran to be psychiatrically normal despite his complaints of depression and excessive worry).

(d.) The examiner should consider if any acquired psychiatric disability predated service.  If so, the examiner should answer the following questions: (1) Is it clear and unmistakable (i.e., undebatable) that the condition pre-dated service?; and (2) Is it clear and unmistakable (i.e., undebatable) that the condition was not aggravated by service?

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims for service connection for an acquired psychiatric disorder and TBI.  If any benefit sought is not granted, furnish the Veteran a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


